     Case 1:20-cr-00063-DHB-BKE Document 34 Filed 02/03/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION


UNITED STATES OF AMERICA                         ) SUPERSEDING INDICTMENT
                                                 ) NO. l:20-cr-63
                 V.                              )
                                                 ) 18 U.S.C. § 1349
                                                 ) Conspiracy to Commit Wire and
SHERLEY L. BEAUFILS
                                                 ) Health Care Fraud
                                                 )
                                                 ) 18 U.S.C. § 1347
                                                 ) Health Care Fraud
                                                 )
                                                 ) 18 U.S.C. §371
   ^ S. DSSTBSCT COURT                           ) Conspiracy
   Southern mXT\c\ of Ga.                        )
           Filed 6n Office
                                                 ) 18 U.S.C. § 1035(a)(1)
                                                 ) False Statements Relating to
                                                 ) Health Care Matters
                                                 )
                                                 ) 18 U.S.C. § 1028A
                                                 ) Aggravated Identity Theft
                                                 )
                                                 ) 18U.S.C.§ 1001
                                                 ) False Statements

                                 PENALTY CERTIFICATION


      The undersigned Assistant United States Attorney hereby certifies that the

maximum penalties for the offenses charged in the Superseding Indictment are as

follows:


   Count 1:            Conspiracy to Commit Wire and Health Care Fraud
                       18 U.S.C. § 1349
                             •   Not more than 20 years of imprisonment
                             •   Not more than a $250,000 fine
                             •   Not more than three years of supervised release
                             •   $100 special assessment

      But iffound to he in connection with the conduct of telemarketing:
                     • Not more than 25 years of imprisonment
 Case 1:20-cr-00063-DHB-BKE Document 34 Filed 02/03/21 Page 2 of 3




                     Not more than a $250,000 fine
                     Not more than three years of supervised release
                     $100 special assessment

  But iffound to he in connection with the conduct of telemarketing that
  targeted persons over the age of 55:
                 • Not more than 30 years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment

Counts 2-6:    Health Care Fraud
               18 U.S.C. § 1347
                 • Not more than 10 years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment

  But iffound to be in connection with the conduct of telemarketing:
                 • Not more than 15 years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment

  But iffound to be in connection with the conduct of telemarketing that
  targeted persons over the age of 55:
                 • Not more than 20 years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment

Count 7:       Conspiracy
               18 U.S.C. § 371
                 • Not more than five years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment

  But iffound to be in connection with the conduct of telemarketing:
                 • Not more than 10 years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment
  Case 1:20-cr-00063-DHB-BKE Document 34 Filed 02/03/21 Page 3 of 3




  But iffound to be in connection with the conduct of telemarketing that
  targeted persons over the age of 55:
                 • Not more than 15 years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment

Counts 8-12: False Statements Relating to Health Care Matters
             18 U.S.C. § 1035
               • Not more than five years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment

Counts 13-17: Aggravated Identity Theft
              18 U.S.C. § 1028A
                • Two years of imprisonment consecutive to any other
                    sentence of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than one year of supervised release
                 • $100 special assessment

Count 18:      False Statement or Representation Made to a
               Department of Agency of the United States
               18 U.S.C. § 1001
                 • Not more than five years of imprisonment
                 • Not more than a $250,000 fine
                 • Not more than three years of supervised release
                 • $100 special assessment

                                  Respectfully submitted,

                                  BOBBY L. CHRISTINE
                                  UNITED STATES ATTORNEY


                                  /s/ Jonathan A,Porter
                                  Jonathan A. Porter
                                  Assistant United States Attorney
                                  Georgia Bar Number 725457
